Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 
Claims 1-8 and 21-36 are pending.  Claims 1, 4, 21, and 29 are amended.

Response to Amendment


Claim Rejections - 35 USC § 101
The amendments currently filed overcomes the previous rejection under this statute.




Response to Arguments
Applicant's arguments filed 10/24/22, regarding the prior art rejection have been fully considered but they are not persuasive.  Applicant contends the prior art does not show the first and second primary distributed ledgers stored on the computing device and the secondary distributed ledger stored external to the computing device.  The first primary distributed ledger is mapped to the current blockchain ledger, i.e. 12 depicted in Fig. 1A of Stollman.  The full node contains a processor and constitutes the computing device as required by the claims.  Stollman shows the current block 12 chain stored in the device 10.  Also shown is the new entry on the block chain when a new block is produced by the first device.  It is not removed the device.   Both the current and what will be the new block chain ledger are stored in the device.  Fig. 2 then shows what happens when the processor in the device encounters the situation where the current or parent blockchain ledger is archived at least in part.  This archived ledger is separated from the child blockchain and the device would only possess the link to the parent blockchain in the child blockchain (0072).  Stollman teaches the original parent blockchain 100 may be archived as a separate archived blockchain ledger 50 (0072).  This archived blockchain ledger is interpreted as existing a blockchain network external to the computing device because once the computing device creates a child blockchain, only new blocks get appended to the child.  The child blockchain 200 would still reside in the device comprising the processor.  This anticipates the claim’s storage of the second primary distributed ledger on the computing device.  All of the operations of adding new blocks, archiving outdated blocks, creating new seed blocks for the child blockchain occur within the device comprising the processor.  Both the current/parent blockchain ledger and the new/child blockchain ledger are stored in the device.  This meets the claims’ requirement of having the first and second primary distributed ledgers being stored on the computing device.    The archived blockchain is now separate completely from the child block chain is thus interpreted as existing on a blockchain external to the computing device.  Stollman explicitly says, “the original parent blockchain 100 may be archived in its entirety as a separate archived blockchain ledger 50. The parent blockchain 100 should generally be retained and archived in order to maintain the complete history of the full blockchain ledger and transaction history” (0072).  Consequently, blockchain ledger 50 is external to the blockchain network used for new blockchain 200.  Stollman describes this by saying, “upon the creation of the new or child blockchain 200, subsequent or new blocks 81 may be appended directly to the new blockchain instance 200”.  Logically, once a new blockchain is created the process for appending to it is the same as the process described by Stollman in Fig. 1A.  This conclusion supports this finding that the second primary ledger is stored on the computing device as well.  In view of the foregoing, respectfully the rejection must be maintained.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 6-24, 26-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2018/0323963 to Stollman in view of USP Application Publication 2019/0372834 to Patil et al., hereinafter Patil.
As per claims 1, 21, and 29, Stollman teaches receiving, by a computing device, an indication of a new distributed ledger record entry [new “to be”; 0068 and 007]; 
determining that a distributed ledger record indicates an inactive permission [old permissions not selected for being moved to the child blockchain; 0073] associated 
causing the distributed ledger record to be added to a secondary distributed ledger [archived blockchain ledger 50; 0072 and 0077], the secondary distributed ledger [archived parent blockchain] stored on a blockchain network external to the computing device (0072); and 
generating a second primary distributed ledger [child ledger 200; 0077], wherein the second primary distributed ledger comprises the new distributed ledger record entry [new entries added to blockchain 200 not 100; 0073 and 0084; and does not comprise the distributed ledger record [old blockchain is sent to archives, child blockchain starts with a new genesis block; 0079, 0084, and 0094], the second primary distributed ledger stored on the computing device [child blockchain still stored in process device where it can append new blocks as they are warranted;  Stollman shows new blocks being added to the blockchain ledger and this will be the child after being created and seeded].
Stollman does not explicitly teach the records being updated indicate new permissions associated with the user device.  On the other hand, Patil teaches a blockchain ledger that stores and updated permissions related to IoT user devices for the management of those devices (0035).  Rules and policies for the device can be updated through leveraging the security of blockchain.  Stollman is not limited to any type of records.  Records change and evolve as do device information.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

As per claims 2, 22, and 30, the combined system of Stollman and Patil teaches the user device comprises at least one of an Internet of Things (IoT) device, a security system device, a home automation device, or a premises management system device [Patil: 0035].
 As per claims 3, 23, and 31, the combined system of Stollman and Patil teaches the new permission comprises a permission for at least one computing device to at least one of control, communicate with, or access data stored on the user device [Patil: 0035].
As per claims 4, 24, and 32, Stollman teaches the new permission is based on a received user input (0071 and 0075).
As per claims 6, 26, and 34, Stollman teaches based on the second primary distributed ledger and the secondary distributed ledger, an original distributed ledger comprising the distributed ledger record indicating the inactive permission and the new distributed ledger record entry [0090-0092].
As per claims 7, 27, and 35, Stollman teaches the distributed ledger record indicating the inactive permission comprises an indication of a position of the distributed ledger record in the original distributed ledger; and wherein the generating the original distributed ledger is based at least on the indication of the position of the distributed ledger record in the original distributed ledger [the order of the blocks is both intrinsic to blockchain and depicted in various Fig. of Stollman where order is preserved; 0072 and 0092].
As per claims 8, 28, and 36, Stollman teaches generating the second primary distributed ledger comprises determining, based on a plurality of distributed ledger records on the first primary distributed ledger, a hash (0080), wherein the plurality of distributed ledger records does not comprise the distributed ledger record indicating the inactive permission (blocks of the old non-selected records do not appear as blocks in the child chain).

Claims 5, 25, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stollman and Patil as applied to claims 1, 21, and 29 above, and further in view of USP Application Publication  2018/0060496 to Bulleit et al., hereinafter Bulleit.

As per claims 5, 25, and 33, Stollman and Patil are silent in explicitly teaching the inactive permission comprises at least one of an expired permission, a revoked permission, or a permission associated with a compromised account.  On the other hand, Bulleit teaches the inactive permission comprises at least one of an expired permission, a revoked permission, or a permission associated with a compromised account (0106) on a blockchain network.  Specifically, Bulleit teaches how users can leverage the power of blockchain to safeguard resources by implementing and changes permissions.  The security of blockchain provides the framework to securely and reliably manage permissions.  Stollman keeps the current blocks on an up-to-date chain.  Patil manages devices on the blockchain.  Bulleit revokes permissions on the blockchain.  All of these features combine obviously on blockchain.  It is within the ordinary capabilities of one skilled in the art to create and modify entries on the ledger.  The combination does not yield any unpredictable results.  Therefore, the claim is obvious because one of ordinary skill in the art before the effective filing date could have combined these features with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431